Citation Nr: 0723620	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the calculated amount of $3,543.00.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1955 to November 
1956.  The appellant is his surviving spouse.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of the Department of 
Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  
In April 2005, the claims folder was transferred from the 
Montgomery, Alabama, Regional Office to the MilwaukeeVA 
Pension Center, for processing the appellant's pension claim.  

The appellant did not appear at a requested December 2006 
Travel Board hearing.  


FINDINGS OF FACT

1.  By a January 2004 determination, the appellant was 
awarded death pension in the amount of $338.00 beginning 
April 1, 2003, reduced to $187.00 effective May 1, 2003, 
increased to $189.00 effective December 1, 2003, and reduced 
to $90.00 effective April 1, 2004.  The appellant was then 
notified of an income limit associated with the death pension 
benefit, and that the pension award was based on her having 
no income and her son, residing with her, having income from 
Social Security.  The appellant was informed of the need to 
timely notify VA of changes in financial circumstances, 
including changes in income.  

2.  The appellant became employed in 2003, but did not inform 
of her change in employment status until March 2005.  

3.  Because she did timely notify of her change in employment 
status and income, an overpayment was created in the amount 
of $3,543.00.  Thus, the appellant bears some fault in 
creating the overpayment.  No fault on the part of VA is 
shown.  

4.  As reported in December 2005, the appellant's current 
income is $1,232.00 gross, and $945.20 take-home after taxes, 
with monthly expenses only for rent or mortgage, food, and 
utilities or heat, in the amount of $913.30.  Considering 
other unlisted expenses inevitably amounting to more  than 
the difference of $31.90 per month, the appellant does not 
have excess income.  

5.  Considering the doctrine of resolving reasonable doubt in 
favor of the appellant, the Board finds that recovery of the 
overpayment would likely impose undue hardship on the 
appellant, and would thus would defeat the purpose of the 
death pension benefits program. 


CONCLUSIONS OF LAW

Giving the benefit of the doubt to the appellant, waiver of 
recovery of the overpayment of death pension benefits, in the 
calculated amount of $3,543.00, is not precluded by law, and 
recovery of that overpayment would be against equity and good 
conscience.  38 U.S.C.A. §§ 5103, 5107, 5302(c) (West 2002 & 
Supp. 2007); 38 C.F.R. § 1.962 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The appellant's death pension benefits overpayment in the 
full amount of $3,543.00 is hereby waived.  This is relief in 
the full from the death pension overpayment debt created, and 
is the complete relief sought in this appeal.  Hence, there 
is no reasonable possibility that additional development 
would further the appellant's claim for that relief.  

II.  Request for Waiver of Overpayment

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The standard of "equity and good conscience" means arriving 
at a fair decision between the obligor and the Government.  
38 C.F.R. § 1.965(a).  In making this determination, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:  (1) fault of the debtor 
(where actions of the debtor contribute to creation of the 
debt); (2) balancing of faults (weighing fault of the debtor 
against VA fault); (3) undue hardship (whether collection 
would deprive the debtor or his family of basic necessities); 
(4) defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which the benefits 
were intended); (5) unjust enrichment (whether failure to 
make restitution would result in unfair gain to the debtor); 
and (6) changing positions to one's detriment (whether 
reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation).  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  In the discussion 
that follows, the Board addresses all six elements, and in so 
doing arrives at its determination regarding debt relief in 
this case.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the request for 
waiver, or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the request, in which case the request is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant submitted a claim for death pension as well as 
for dependency and indemnity compensation (DIC) benefits in 
April 2003.  She then indicated, "I have no money."  On an 
application form she informed that she had zero income from 
all sources.  

The RO in July 2003 sent the appellant a VCAA letter 
addressing her claims including for death pension.  However, 
this letter did not address the question of excess income.  

By a January 2004 letter the RO informed the appellant that 
she was awarded death pension in the amount of $338.00 
beginning April 1, 2003; reduced to $187.00 effective May 1, 
2003, based on a change in income; increased to $189.00 
effective December 1, 2003, based on a legislative increase; 
and reduced to $90.00 effective April 1, 2004, based on a 
change in income.  The letter informed that an income limit 
of $6,497.00 was used for the award of benefits on March 16, 
2003, and informed that the benefit award decisions over 
relevant intervals in 2003 and 2004 were based on the 
appellant having $0.00 income from all sources, and the 
appellant's son, residing with the appellant, having income 
consisting of Social Security Administration benefits.  

In April 2004 the RO sent the appellant a letter informing 
that the money received for benefits would change based on 
the appellant's income, and asking that the appellant inform 
VA immediately of changes in income.  

The appellant filed a VA Eligibility Verification Report 
(EVR) (VA Form 21-8917) in March 2005 for 2004, informing of 
wages earned.

An August 2005 determination found that an overpayment of 
$3,543.00 was created, and that waiver of that overpayment 
was denied.  

The appellant, in a September 2005 notice of disagreement, 
contended that she "did nothing to defraud, misrepresent, or 
do anything [in] bad faith to warrant this overpayment."  

In a financial status report submitted in November 2005, the 
appellant informed that she was employed beginning in July 
2003, with a monthly gross salary of $1,232.00, federal state 
and local taxes paid of $287.70, total deductions of $287.70, 
and net take-home pay of $945.20.  She then informed that 
monthly net income was zero dollars.  However, she also 
informed that monthly expenses were $913.30, which only 
included rent or mortgage payments, food, and utilities or 
heat.  She listed as assets a 1993 truck valued at $250.00, 
and $20.00 dollars in the bank.  She reported having neither 
creditors nor debt.  

In her March 2006 VA Form 9, the appellant argued that in her 
original application for death pension benefits she did not 
provide false information, and she did not otherwise 
misrepresent or act in bad faith.  Rather, she contended that 
the VA made payments to her of its own volition, and she did 
not ask for any change in those payments.  




In this case, the Board finds some fault with the appellant 
in the creation of the debt, because she did not report 
promptly her change in income status when she became employed 
in July 2003.  As the RO noted in its August 2005 overpayment 
waiver denial, the appellant did not inform of income from a 
change in employment status until March 2005.  A more timely 
filing certainly should have been made.  

Ultimately, the Board finds that the appellant's failure to 
timely notify VA of her obtaining gainful employment, and 
hence a change in her income status, did not in this case 
indicate fraud, misrepresentation, or bad faith.  There is no 
evidence of willfulness or intent to commit wrongdoing.  
Rather, the oversight in reporting appears to amount to mere 
negligence.  The Board accordingly finds that consideration 
of waiver of the overpayment in this case is not precluded by 
fraud, misrepresentation, or bad faith.  38 U.S.C.A. 
§ 5302(c).
  
As noted above, the appellant disclosed in her December 2005 
financial status report that her income, as a care giver for 
the mentally challenged, amounted to $1,232.00 gross, with a 
take-home pay of $945.20.  She lists her expenses as $913.30, 
but this consisted of only rent or mortgage, food, and 
utilities or heat.  That information clearly leaves out other 
expense categories, such as incidental expenses of all other 
sorts that must inevitably be paid, which would surely 
consume the difference monthly between $913.30 and $945.20, 
or $31.90 per month.  Hence, the appellant effectively lacks 
excess income to repay the overpayment.  

The record reflects that the veteran was disabled and 
unemployable due to his service-connected schizophrenia for a 
considerable period of time prior to his death.  The veteran 
submitted a claim for an increased evaluation based on 
unemployability due to his service-connected schizophrenia in 
June 1996, and the RO granted 


unemployability benefits from that date.  The veteran died in 
March 2003, approximately seven years later.  The appellant 
has indicated the absence of financial resources, which has 
necessitated her current employment. 

Even with her current employment, however, the Board can 
identify no financial cushion which would allow her to repay 
her overpayment while maintaining financial self-support.  
Even if recovered over time, this debt may reasonably be 
envisioned to create an overhanging debt, with growing 
interest to creditors, eventually accruing to non-sustainable 
levels.  Thus, this debt of $3,543.00, which may appear small 
for some, may well prove financially overwhelming for the 
appellant.  In the interests of equity and good conscience, 
the Board feels compelled to avoid this reasonably 
foreseeable adverse outcome.  While the appellant is to be 
commended for not having outstanding debts despite her very 
limited financial circumstances, that can hardly be a 
justification for imposing debt upon her, howsoever justly 
created, where, as here, equity affords a means of relieving 
her of that excess burden.  

Thus, weighing the relevant factors, the Board does find some 
fault on the part of the appellant, with no showing of fault 
on the part of VA in creating the overpayment.  However, the 
Board also finds that recovery of the debt would impose an 
undue hardship, in part because expenses related to and 
following the veteran's death have consumed the overpayment 
received, with the appellant no longer in possession of the 
overpayment.  As discussed, recovery of the overpayment would 
likely impose undue hardship on the appellant, and such 
hardship would certainly defeat the purpose of the death 
pension benefits program, which is to assist in the 
sustenance of the veteran's dependent survivors, including 
this appellant widow.  There is no indication that she 
enriched her position by the overpayment, but rather likely 
used it merely to sustain herself. 


Weighing all relevant factors, and considering the benefit-
of-the-doubt doctrine, the Board finds that it would be 
against equity and good conscience in this case to recover 
the overpayment.  Hence, the overpayment is to be waived.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.965(a).  This determination 
is not unduly favorable or adverse to either side.  38 C.F.R. 
§ 1.965(a); Ridings.


ORDER

Waiver of overpayment of death pension benefits, in the 
amount of $3,543.00, is granted.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


